— In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Delaney, J.), dated July 6, 1990, as upon the plaintiffs’ default in submitting opposition papers to the defendants’ motions, granted those branches of the defendants’ separate motions which were to impose sanctions.
Ordered that the appeal is dismissed, with one bill of costs payable to the defendants appearing separately and filing separate briefs.
The order under review was entered on default and is, therefore, not appealable (see, CPLR 5511; Flake v Van Wagenen, 54 NY 25, 27; Matter of Aetna Cas. & Sur. Co. v Serrano, 181 AD2d 731; Matter of Mitchell v Morris, 177 AD2d 579; Calvagno v Nationwide Mut. Fire Ins. Co., 110 AD2d 741; Montalvo v Key Indus., 98 AD2d 767; see also, 7 Weinstein-Korn-Miller, NY Civ Prac ¶ 5511.10; 10 Carmody-Wait 2d, NY Prac § 70.33). Bracken, J. P., Lawrence, Ritter and Copertino, JJ., concur.